Title: To Benjamin Franklin from Jean Bochard de Champigny, 9 July 1778
From: Champigny, Jean Bochard, chevalier de
To: Franklin, Benjamin


Monsieur
Le 9 juillet 1778.
Je ne comprends pas ce qui peut empêcher votre Excellence de m’honnorer d’une réponse au sujet de mes foibles ouvrages dont en vain j’attends d’Elle depuis quelques mois les vingt et un Ducats qui manquent pour complèter sa souscription. Cela ne m’empeche cependant pas à m’acquitter de mon devoir, et je lui joins ici le troisieme volume de ma Traduction de l’histoire de Dannemarck qui vient de sortir de la presse ce qui ne fait que redoubler mes embaras, vu qu’il faut solder les comptes de mon imprimeur.
Aujourd’huy que votre Excellence est à paris pour y soutenir une rèpublique naissante, voudroit-elle tandis qu’Elle allegue qu’on a manqué aux Engagemens pris avec ses Constituens, rompre ceux qu’elle a pris avec moi? Elle scait mieux que personne que ceux de particulier à particulier sont plus sacrés que ceux des Souverains, et elle scait de plus que ma situation rend nécessaire la demande que je lui ai fait de l’argent qui me revient. Je me flatte donc qu’elle ne tardera pas à me le faire remettre, je l’en supplie ainsi que d’agréer les assurances du respect avec lequel je suis, Monsieur, de votre Excellence le très humble et très obéissant serviteur
Le Colonel Chevr. DE Champigny
Amsterdam chez Mr. Cuthbertson dans le Kalverstraat
